DETAILED ACTION

Election/Restrictions

Applicant's election with traverse of Species b, claims 1-20 in the reply filed on 4/28/22 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  All three species read upon figure 16, species c reads upon figures 17 and 18, and species a and b read upon figure 18 therefore they overlap in scope and are not mutually exclusive.
This is found persuasive and the restriction is removed.
Please note that that is presumed that the elected claims were intended to be 21-40 since claims 1-20 have been canceled.

Allowable Subject Matter
Claim 26, and its dependents 27 and 28, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither taught nor suggested the claimed structure in combination with the rest of the claim limitations from which it depends.
Claims 30-36 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither taught nor suggested the claimed structure of the first and second metal lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither taught nor suggested the claimed structure in combination with the rest of the claim limitations from which it depends.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25, 29, 37, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,475,768 (hereafter the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 combine to teach the current claim 21.
Regarding claim 21, the Patent claims a structure comprising:
a first die having an active surface (column 18, lines 14-15);
a molding compound laterally encapsulating the first die (column 18, lines 14-15);
a first redistribution layer (RDL) over the first die and the molding compound, the first redistribution layer comprising a first metal line, the first metal line of the first RDL comprising (column 18, lines 16-19):
a first segment over the first die, the first segment extending in a first direction (column 18, lines 20-21);
a second segment crossing a boundary between the first die and the molding compound (column 18, lines 22-25), wherein an angle between the second segment and the boundary is less than 90 degrees (claims 3-4), the second segment extending in a second direction, the second direction being different than the first direction (column 18, lines 22-25); and
a third segment over the molding compound, the second segment connecting the first and third segments (claim 2).
With respect to claim 22, the Patent claims the third segment extends in a third direction, the third direction being parallel to the first direction (column 20, lines 8-11).
As to claim 23, though the Patent fails to teach a second metal line of the first RDL, the second metal line extends in a same direction over the first die, the boundary between the first die and the molding compound, and the molding compound, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a second metal line in the invention of the Patent because the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (In re Harza, 124 USPQ 378 (CCPA 1960)). There is rarely, if ever, one metal line used to reroute from a die so the concept of using a second metal line is well within the level of ordinary skill in the art.
In re claim 24, the Patent claims the first metal line has a first bend between the first and second segments, and a second bend between the second and third segments.  Since the Patent claims a change in direction at these two ppoints there must inherently be a bend.
Concerning claim 25, though the Patent fails to claim the first bend and the second bend are both bends of 90 degrees, it would have been obvious to one of ordinary skill in the art at the time of the invention to use 90 degree bends in the invention of the Patent because it is obvious to optimize the bend through routine experimentation (MPEP 2144.05).
Pertaining to claim 29, the Patent claims a first electrical connector (second conductive via -column 18, lines 16-20 & claims 7-8) adjacent the first die, the molding compound laterally encapsulating the first electrical connector, the first RDL electrically coupled to the first electrical connector.
In claim 37, the Patent claims a structure comprising:
a first package comprising:
a first die having an active surface with a first center point (column 18, lines 14-15);
a molding compound laterally encapsulating the first die (column 18, lines 14-15);
a first through via adjacent the first die and in the molding compound (second conductive via column 18, lines 16-19 & claim 7); and
a first redistribution layer (RDL) under the first die and the molding compound, the first RDL comprising a first metal line crossing an edge of the first die, the first metal line extending along a first longitudinal axis (column 18, lines 20-25:the first direction), the first longitudinal axis not extending through the first center point (column 18, lines 20-25:the second direction)
The Patent fails to claim a first package and a second package stacked and electrically connected together.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use stacked packages in the invention of the Patent because stacked packages are well known and used in the art.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 38, the Patent (claim 4) claims a first angle between the first metal line and the edge of the first die is in a range from 30 degrees to 60 degrees.
With respect to 40, though the Patent fails to claim a first set of conductive connectors under and electrically coupled to the first RDL, the second package bonded to the first package by a second set of conductive connectors, one of the second set of conductive connectors being bonded to the first through via; and a substrate bonded to the first RDL by the first set of conductive connectors, 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because it is a conventionally known and used configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 21-25, 29-34, 37, 38, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,741,690 (hereafter referred to as the Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4 combine to teach the current claims.
As to claim 21 the Patent claims a structure comprising:
a first die having an active surface (column 18, line 7);
a molding compound laterally encapsulating the first die (column 18, line 8);
a first redistribution layer (RDL) over the first die and the molding compound, the first redistribution layer comprising a first metal line, the first metal line of the first RDL comprising (column 18, lines 9-11):
a first segment over the first die, the first segment extending in a first direction (column 18, lines 12-14);
a second segment crossing a boundary between the first die and the molding compound, wherein an angle between the second segment and the boundary is less than 90 degrees (claim 4), the second segment extending in a second direction, the second direction being different than the first direction (column 18, lines 15-20); and
a third segment over the molding compound, the second segment connecting the first and third segments (claim 2).
In re claim 22, though the Patent fails to claim the third segment extends in a third direction, the third direction being parallel to the first direction, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the third direction through routine experimentation (MPEP 2144.05).
Concerning claim 23, the Patent (claim 3) claims a second metal line of the first RDL, the second metal line extends in a same direction over the first die, the boundary between the first die and the molding compound, and the molding compound.
Pertaining to claim 24, the Patent claims the first metal line has a first bend between the first and second segments, and a second bend between the second and third segments.  The fist metal line changes direction twice therefore it has two bends.
In claim 25, though the Patent fails to claim the first bend and the second bend are both bends of 90 degrees, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the angles through routine experimentation (MPEP 2144.05).
Regarding claim 29, the Patent claims a first electrical connector (column 18, lines 9-10:second conductive via) adjacent the first die, the molding compound laterally encapsulating the first electrical connector, the first RDL electrically coupled to the first electrical connector.
In claim 37, the Patent claims a structure comprising:
 a first package, the first package comprising (column 18, line 50):
a first die having an active surface with a first center point (claim 10);
a molding compound laterally encapsulating the first die (column 18, line 53);
a first through via adjacent the first die and in the molding compound (column 18, line 55-57); and
a first redistribution layer (RDL) under the first die and the molding compound, the first RDL comprising a first metal line crossing an edge of the first die, the first metal line extending along a first longitudinal axis, the first longitudinal axis not extending through the first center point (column 18, line 58-62 & claim 10).
The Patent fails to teach the first package and a second package stacked and electrically connected together.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use stacked packages in the invention of the Patent because stacked packages are conventionally known and used in the art.  The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Regarding claim 38, the Patent (claim 11) claims a first angle between the first metal line and the edge of the first die is in a range from 30 degrees to 60 degrees.
With respect to claim 40, though the Patent fails to claim a first set of conductive connectors under and electrically coupled to the first RDL, the second package bonded to the first package by a second set of conductive connectors, one of the second set of conductive connectors being bonded to the first through via; and a substrate bonded to the first RDL by the first set of conductive connectors, 	It would have been obvious to one of ordinary skill in the art at the time of the invention to use this configuration in the invention of the Patent because it is a conventionally known and used configuration. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, and 29 is/are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Sakamoto et al., US 9,117,770.
As to claim 21, Sakamoto (see marked up figure 1 below) teaches a structure comprising:
a first die 1 (column 4, lines 29-39) having an active surface;
a molding compound 2 (column 4, lines 29-39) laterally encapsulating the first die 1;
a first redistribution layer (RDL) 32 over the first die 1 and the molding compound 2, the first redistribution layer 32 comprising a first metal line 32, the first metal line 32 of the first RDL 32 comprising:
a first segment 100 over the first die 1, the first segment 100 extending in a first direction;
a second segment 200 crossing a boundary 28 between the first die 1 and the molding compound 2, wherein an angle between the second segment and the boundary is less than 90 degrees, the second segment 200 extending in a second direction, the second direction being different than the first direction; and
a third segment 300 over the molding compound 2, the second segment 200 connecting the first 100 and third segments 300.

    PNG
    media_image1.png
    673
    784
    media_image1.png
    Greyscale

In re claim 22, Sakamoto (see marked up figure 1 above) teaches the third segment 300 extends in a third direction, the third direction being parallel to the first direction.
Concerning claim 23, Sakamoto (see marked up figure 1 above) teaches a second metal line 33 of the first RDL, the second metal line 33 extends in a same direction over the first die 1, the boundary 28 between the first die 1 and the molding compound 2, and the molding compound 2.
Pertaining to claim 24, Sakamoto (see marked up figure 1 above) teaches the first metal line has a first bend 400 between the first 100 and second 200 segments, and a second bend 500 between the second 200 and third 300 segments.
In claim 29, Sakamoto teaches a first electrical connector 62 adjacent the first die 11, the molding compound 21 laterally encapsulating the first electrical connector 62, the first RDL 36 electrically coupled to the first electrical connector 62.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 37, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., US 9,117,770.
In claim 37, Sakamoto (marked up figure 1 above, figure 5, & marked up figure 7 below) teaches a structure comprising:
 A first package (111-figure 7 below) and a second package (222-figure 7 below)  stacked and electrically connected together, the first package comprising:
a first die 1 (figure 1 & column 4, lines 29-39) having an active surface with a first center point;
a molding compound 2 (figure 1 & column 4, lines 29-39) laterally encapsulating the first die 1;
a first through via (62-figure 5) adjacent the first die (11-figure 5) and in the molding compound (21-figure 5); and
a first redistribution layer (RDL) (32-figure 1) under the first die 1 and the molding compound 2, the first RDL 32 comprising a first metal line 32 crossing an edge of the first die 1, the first metal line 32 extending along a first longitudinal axis, the first longitudinal axis not extending through the first center point.  The first metal line 32 has two bend points therefore it doesn’t extend through the first center point.

    PNG
    media_image2.png
    502
    838
    media_image2.png
    Greyscale

Regarding claim 38, though Sakamoto, which teaches an oblique angle, fails to teach a first angle between the first metal line and the edge of the first die is in a range from 30 degrees to 60 degrees, it would have been obvious to one ordinary skill in the art at the time of the invention to optimize the angle through routine experimentation (MPEP2144.05).
With respect to claim 40, Sakamoto (see figure 7) teaches a first set of conductive connectors 82 under and electrically coupled to the first RDL 39, the second package 222 bonded to the first package 111 by a second set of conductive connectors 71a, one of the second set of conductive connectors 71a being bonded to the first through via 55; and a substrate 81 bonded to the first RDL 39 by the first set of conductive connectors 82. 
Conclusion
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply /patent-center for more information about Patent Center and https://www.uspto.gov/ patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	6/4/22